                        Case 1:19-mc-00145-TSC Document 386 Filed 01/06/21 Page 1 of 2



                              S KADDEN , A RPS , S LATE , M EAGHER & F LOM                                  LLP
                                                    1440 New York Avenue, N.W.
                                                                                                                      FIRM/AFFILIATE OFFICES
                                                      WASHINGTON, D.C. 20005                                                  -----------
                                                                      ________                                               BOSTON
                                                                                                                            CHICAGO
                                                             TEL: (202) 371-7000                                            HOUSTON
                                                                                                                          LOS ANGELES
                                                             FAX: (202) 393.5760                                            NEW YORK
                                                               www.skadden.com                                             PALO ALTO
   DIRECT DIAL                                                                                                             WILMINGTON
                                                                                                                              -----------
(202) 371-7983                                                                                                               BEIJING
   DIRECT FAX                                                                                                              BRUSSELS
(202) 661-9063                                                                                                            FRANKFURT
   EMAIL ADDRESS                                                                                                          HONG KONG
donald.salzman@skadden.com                                                                                                  LONDON
                                                                                                                            MOSCOW
                                                                                                                             MUNICH
                                                                                                                              PARIS
                                                                                                                          SÃO PAULO
                                                                                 January 6, 2021                             SEOUL
                                                                                                                           SHANGHAI
                                                                                                                           SINAPORE
                    VIA ECF                                                                                                   TOKYO
                                                                                                                            TORONTO


                   The Hon. Tanya S. Chutkan
                   District Court Judge
                   U.S. District Court of the District of Columbia
                   333 Constitution Avenue, N.W.
                   Washington, D.C. 20001

                                                RE:      In re Fed. Bureau of Prisons' Execution Protocol
                                                         Cases, No. 19-mc-145 (D.D.C.)

                    Dear Judge Chutkan:

                            We write on behalf of Plaintiff Corey Johnson in the above-referenced action
                    to respectfully submit updated information regarding his medical condition and
                    COVID-19 symptoms. First, we submit a Supplemental Declaration from Mr.
                    Johnson’s spiritual advisor, Reverend William T. Breeden, which provides the most
                    recent first-hand account of Mr. Johnson’s medical condition during their January 5,
                    2021 in-person meeting (Exhibit A).1 Following yesterday’s hearing, Mr. Breeden
                    informed us of the meeting and expressed his concerns over Mr. Johnson’s observed
                    current condition, which prompted this Declaration. Second, we submit Mr.
                    Johnson’s updated medical records (Exhibit B). While we requested Mr. Johnson’s
                    full updated medical records prior to the hearing, we did not receive them from
                    Defendants until afterwards. We respectfully submit these materials in order for the
                    Court to have the most up-to-date information regarding Mr. Johnson’s medical
                    condition.



                    1
                        Reverend Breeden submitted a previous declaration addressing Mr. Johnson’s condition in
                          connection with Plaintiffs’ reply brief in further support of their motions for preliminary
                          injunction. (ECF No. 383-5.) Defendants did not object to the declaration or seek to question
                          Reverend Breeden at the hearing.
    Case 1:19-mc-00145-TSC Document 386 Filed 01/06/21 Page 2 of 2


The Hon. Tanya S. Chutkan
January 6, 2021
Page 2



       These updated materials reflect that Mr. Johnson continues to suffer
symptoms from his undisputed COVID-19 infection. As described in Mr. Johnson’s
previous filings, he has suffered at recent times from a persistent and worsening
cough (ECF Nos. 380-4 at 140, 383-5 at 2); headache (ECF No. 380-4 at 147);
lowered oxygen saturation levels (ECF No. 374-3 at 3-5), among others (see, e.g.,
ECF No. 380-4 at 135 (reflecting unspecified breathing issues)). As Dr. Van
Norman testified, Mr. Johnson’s documented symptoms make clear that he suffers
from respiratory damage as a result of COVID-19 (see, e.g., ECF No. 374-3), even
though Defendants have failed to perform any x-ray or CT scan of Mr. Johnson.2



                                                         Respectfully submitted,




                                                         Donald P. Salzman

Encl.

cc:        All counsel of record (via ECF)




2
    As Dr. Van Norman testified, a CT scan is very likely to show the extent of Mr. Johnson's lung
       damage, and Defendants' continuing failure to perform one is inexplicable. At the very least,
       Defendants should perform an x-ray of Mr. Johnson's lungs, particularly in light of the results of
       Mr. Higgs' x-ray, who suffers similar symptoms and whose x-ray indicates significant COVID-
       related lung damage.
Case 1:19-mc-00145-TSC Document 386-1 Filed 01/06/21 Page 1 of 3




                   EXHIBIT A
       Case 1:19-mc-00145-TSC Document 386-1 Filed 01/06/21 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                       Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                        :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
  SUPPLEMENTAL DECLARATION OF THE REVEREND WILLIAM T. BREEDEN

       I, Rev. William T. Breeden, declare and state as follows:

       1.      I am a Minister Emeritus of the Unitarian Universalist Church of Bloomington,

Indiana, and am currently serving as the spiritual advisor to Plaintiff Corey Johnson, a prisoner

in the Special Confinement Unit (“SCU”) of the Federal Correctional Complex, Terre Haute

(“FCC Terre Haute”), which is operated by the United States Department of Justice, Federal

Bureau of Prisons (“BOP”). Mr. Johnson asked me to serve as his spiritual advisor to lend him

support, counseling, and guidance during the days leading up to his scheduled execution and, if

his scheduled execution goes forward on January 14, 2021, to attend his execution if he wishes

me to do so as his spiritual advisor witness.

       2.      As Mr. Johnson’s spiritual advisor, I met with him at FCC Terre Haute on

Monday, January 5, 2021, in SCU’s visiting room. My visit with Mr. Johnson started at

approximately 8:20 a.m. or not long after, and continued for approximately six hours until

approximately 2:30 p.m.
Case 1:19-mc-00145-TSC Document 386-1 Filed 01/06/21 Page 3 of 3
Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 1 of 14




                    EXHIBIT B
                Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 2 of 14
                                                    Bureau of Prisons
                                                     Health Services
                                                        Vitals All
Begin Date: 01/01/2021                                 End Date:    01/05/2021
Reg #:      27832-054                                  Inmate Name: JOHNSON, CORY

Temperature:
     Date             Time           Fahrenheit     Celsius Location            Provider
     01/05/2021       11:20 THX              97.1      36.2       McGuire, Cody NREMT-P
             Orig Entered: 01/05/2021 11:21 EST McGuire, Cody NREMT-P
     01/03/2021    13:54 THX          97.3     36.3               McGuire, Cody NREMT-P
             Orig Entered: 01/03/2021 13:55 EST McGuire, Cody NREMT-P
     01/02/2021    11:20 THX          97.4     36.3               Durr, R. NRP
             Orig Entered: 01/02/2021 11:21 EST Durr, R. NRP
     01/02/2021    11:19 THX          97.6     36.4                             Durr, R. NRP
             Orig Entered: 01/02/2021 11:20 EST Durr, R. NRP
             Last Updated: 01/02/2021 12:24 EST Durr, R. NRP
     01/01/2021    07:30 THX          97.6     36.4                             Durr, R. NRP
               Orig Entered: 01/02/2021 12:27 EST Durr, R. NRP

Pulse:
     Date         Time              Rate Per Minute       Location              Rhythm      Provider
     01/02/2021 08:00 THX                    76   Via Machine                      Beddow, Kylee RN
         LATE ENTRY: Checks completed by this RN. Information documented by other staff member. Information
         inadvertently left off.
              Orig Entered: 01/05/2021 16:06 EST Beddow, Kylee RN

SaO2:
     Date             Time            Value(%) Air                       Provider
     01/02/2021       08:00 THX             98 Room Air                  Beddow, Kylee RN
          LATE ENTRY: Checks completed by this RN. Information documented by other staff member. Information
          inadvertently left off.
              Orig Entered: 01/05/2021 16:07 EST Beddow, Kylee RN




Generated 01/05/2021 16:57 by Booth, Sara RN/AHSA     Bureau of Prisons - THP                          Page 1 of 1
                                             Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 3 of 14
                                                                         Bureau of Prisons
                                                                          Health Services
                                                                               PPDs
Reg #: 27832-054                                      Inmate Name: JOHNSON, CORY

Admin:                  Location                      Provider                          Reading:               Induration      Provider
05/21/2020 11:50        Left Forearm                  Miller, Kasha RN                  05/23/2020 15:11       0 mm            Miller, Kasha RN
     asymptomatic                                                                       asymptomatic
        Orig Entered:  05/21/2020 11:51 EST Miller, Kasha RN                              Orig Entered: 05/23/2020 15:11 EST Miller, Kasha RN
05/12/2019 16:00 Left Forearm                          Keller, Kelly RN/BSN, Health     05/14/2019 16:56       0 mm            Keller, Kelly RN/BSN, Health
     denies fever, cough, night sweats, blood tinged sputum, or weight loss
       Orig Entered: 05/12/2019 16:37 EST Keller, Kelly RN/BSN, Health                     Orig Entered: 05/14/2019 16:56 EST Keller, Kelly RN/BSN, Health Information
                                                 Information Technician                                                              Technician
05/11/2018 09:11 Left Forearm                          May, Joseph RN, CWCN             05/13/2018 11:16         0 mm                  Walters, Sarah RN
                                                                                        denies any s/s TB.
        Orig Entered:    05/11/2018 09:12 EST May, Joseph RN, CWCN                        Orig Entered: 05/13/2018 11:16 EST Walters, Sarah RN
05/17/2017 14:04        Left Forearm               May, Joseph RN, CWCN                 05/19/2017 17:53         0 mm                  May, Joseph RN, CWCN
                                                                                        Denies fever, cough, bloody sputum, night sweats, or unexplained weakness.
        Orig Entered:    05/17/2017 14:05 EST May, Joseph RN, CWCN                        Orig Entered: 05/19/2017 17:53 EST May, Joseph RN, CWCN
05/10/2017 10:42        Left Forearm               Brazzell, Susan HSA                  05/12/2017 13:38         0 mm                  May, Joseph RN, CWCN
                                                                                        Denies fever, cough, bloody sputum, night sweats, or weight loss.
        Orig Entered:    05/10/2017 10:43 EST Brazzell, Susan HSA                         Orig Entered: 05/12/2017 13:38 EST May, Joseph RN, CWCN
06/02/2016 12:20        Left Forearm               Clingerman, Nicole LPN               06/04/2016 16:02         0 mm                  McGee, Cindy NR-P,AHSA
     asymptomatic                                                                       No signs or symptoms of TB noted including fever, night sweats, or cough
        Orig Entered:   06/02/2016 12:21 EST Clingerman, Nicole LPN                       Orig Entered: 06/04/2016 16:03 EST McGee, Cindy NR-P,AHSA
05/29/2015 07:33 Left Forearm                      Keller, Kelly RN/BSN, Health         05/31/2015 09:20         0 mm                  Brazzell, Susan HSA
     denies s/s of active TB                                                            no signs or symptoms of cold and flu like illness.
       Orig Entered: 05/29/2015 07:34 EST Keller, Kelly RN/BSN, Health                    Orig Entered: 05/31/2015 09:20 EST Brazzell, Susan HSA
                                             Information Technician
06/04/2014 09:24 Left Forearm                      Booth, Sara RN/AHSA                  06/06/2014 09:40       0 mm            Booth, Sara RN/AHSA
                                                                                        No s/s of TB
        Orig Entered:    06/04/2014 09:25 EST Booth, Sara RN/AHSA                         Orig Entered: 06/06/2014 09:40 EST Booth, Sara RN/AHSA
06/04/2013 14:21        Left Forearm               Heiser, Tracy RN                     06/06/2013 14:29       0 mm            Heiser, Tracy RN
                                                                                        no s/s of TB
        Orig Entered:    06/04/2013 14:22 EST Heiser, Tracy RN                            Orig Entered: 06/06/2013 14:29 EST Heiser, Tracy RN
06/27/2012 10:26        Left Forearm               Warner, Krista HIT                   06/29/2012 12:40       0 mm            Heiser, Tracy RN
                                                                                        no s/s of TB

Generated 01/05/2021 16:57 by Booth, Sara RN/AHSA                           Bureau of Prisons - THP                                                       Page 1 of 2
                                             Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 4 of 14
                                                                        Bureau of Prisons
                                                                         Health Services
                                                                              PPDs
Reg #: 27832-054                                      Inmate Name: JOHNSON, CORY

Admin:                   Location                  Provider                              Reading:              Induration      Provider
         Orig Entered:    06/27/2012 10:27 EST Warner, Krista HIT                           Orig Entered:
                                                                                                        06/29/2012 12:40 EST Heiser, Tracy RN
06/21/2011 09:52         Left Forearm              Heiser, Tracy RN                      06/23/2011 12:24      0 mm            Heiser, Tracy RN
     no s/s tb
         Orig Entered:    06/21/2011 09:53 EST Heiser, Tracy RN                             Orig Entered:06/23/2011 12:24 EST Heiser, Tracy RN
06/13/2010 11:46         Left Forearm               Haddix, Trisha RN                    06/15/2010 12:23       0 mm            Haddix, Trisha RN
                                                                                         Asymptomatic
         Orig Entered:    06/13/2010 11:48 EST Haddix, Trisha RN                           Orig Entered: 06/15/2010 12:24 EST Haddix, Trisha RN
06/15/2009 10:00         Left Forearm               Scully, Karen RN, IDC                06/17/2009 10:21       0 mm            Scully, Karen RN, IDC
     LATE ENTRY
         Orig Entered:    06/16/2009 06:48 EST Scully, Karen RN, IDC                        Orig Entered:
                                                                                                        06/17/2009 10:21 EST Scully, Karen RN, IDC
06/03/2008 10:05         Left Forearm                Scully, Karen RN, IDC               06/05/2008 10:06      0 mm            Scully, Karen RN, IDC
         Orig Entered:   06/06/2008 10:06 EST Scully, Karen RN, IDC                         Orig Entered:   06/06/2008 10:07 EST Scully, Karen RN, IDC
Total: 14




Generated 01/05/2021 16:57 by Booth, Sara RN/AHSA                            Bureau of Prisons - THP                                                     Page 2 of 2
                   Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 5 of 14
                                               Federal Bureau of Prisons
                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                     Reg #: 27832-054
Date of Birth: 11/05/1968                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 01/05/2021 11:21                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Quarantine
           Yes: Cough (Duration/Describe: persistent dry)
           No: Vital Signs w/O2 sat recorded in flowsheet, Shortness of Breath, Fatigue, Body aches, Sore throat,
           Diarrhea, Headache, Loss of taste or smell, Nausea or vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    01/05/2021       11:20 THX            97.1           36.2                       McGuire, Cody NREMT-P



Cosign Required:No
Completed by McGuire, Cody NREMT-P on 01/05/2021 11:21.




Generated 01/05/2021 11:21 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                 Page 1 of 1
                   Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 6 of 14
                                               Federal Bureau of Prisons
                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                     Reg #: 27832-054
Date of Birth: 11/05/1968                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 01/03/2021 13:55                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Cough (Duration/Describe: dry, persists. improving)
           No: Vital Signs w/O2 sat recorded in flowsheet, Shortness of Breath, Fatigue, Body aches, Sore throat,
           Diarrhea, Headache, Loss of taste or smell, Nausea or vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    01/03/2021       13:54 THX            97.3           36.3                       McGuire, Cody NREMT-P



Cosign Required:No
Completed by McGuire, Cody NREMT-P on 01/03/2021 13:55.




Generated 01/03/2021 13:55 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                 Page 1 of 1
                    Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 7 of 14
                                              Federal Bureau of Prisons
                                                   SCREENINGS
Inmate Name: JOHNSON, CORY                                                                      Reg #: 27832-054
Date of Birth: 11/05/1968                           Sex: M          Race: BLACK                 Facility: THP
Encounter Date: 01/02/2021 11:21                    Provider: Durr, R. NRP                      Unit:     X01


Screenings:
    COVID-19
       Isolation
           No: Cough, Shortness of Breath, Fatigue, Body aches, Sore throat, Diarrhea, Headache, Loss of taste or
           smell, Nausea or vomiting
   Comments
       Inmate states no changes from previous. Appears well.
Temperature:
    Date              Time            Fahrenheit   Celsius Location              Provider
    01/02/2021        11:20 THX             97.4      36.3                       Durr, R. NRP



Cosign Required:No
Completed by Durr, R. NRP on 01/02/2021 11:21.




Generated 01/02/2021 11:21 by Durr, R. NRP             Bureau of Prisons - THP                                     Page 1 of 1
                    Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 8 of 14
                                              Federal Bureau of Prisons
                                                   SCREENINGS
Inmate Name: JOHNSON, CORY                                                                      Reg #: 27832-054
Date of Birth: 11/05/1968                           Sex: M          Race: BLACK                 Facility: THP
Encounter Date: 01/01/2021 07:30                    Provider: Durr, R. NRP                      Unit:     X01


Screenings:
    COVID-19
       Isolation
               No: Cough (Duration/Describe: Is getting better but "still annoying".), Shortness of Breath, Fatigue, Body
               aches, Sore throat, Diarrhea, Headache, Loss of taste or smell, Nausea or vomiting
Temperature:
    Date              Time            Fahrenheit   Celsius Location              Provider
    01/01/2021        07:30 THX             97.6      36.4                       Durr, R. NRP



Cosign Required:No
Completed by Durr, R. NRP on 01/02/2021 12:27.




Generated 01/02/2021 12:27 by Durr, R. NRP             Bureau of Prisons - THP                                     Page 1 of 1
                                             Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 9 of 14
                                                                      Bureau of Prisons
                                                                       Health Services
                                                                    Devices and Equipment
Start Date:    01/01/2021                                            Stop Date:   01/05/2021
Reg #:         27832-054                                             Inmate Name: JOHNSON, CORY

Device/Equipment                                    Start Date   Stop Date      Date Returned           Obtained From   Comments
Brace - knee
 11/14/2017 13:45 EST Matchett, Ashley P.T.         11/14/2017   11/14/2019                             BOP             CURAD MEDIUM KNEE SUPPORT / SLEEVE

Other
 07/23/2010 15:04 EST Tabor, Timothy PA-C           07/23/2010                                          BOP             Ace wrap for left foot.

Total: 2




Generated 01/05/2021 16:57 by Booth, Sara RN/AHSA                             Bureau of Prisons - THP                                                Page 1 of 1
                 Case 1:19-mc-00145-TSCBureau
                                        Document 386-2 Filed 01/06/21 Page 10 of 14
                                              of Prisons
                                                      Health Services
                                                         Allergies
Reg #: 27832-054                                    Inmate Name: JOHNSON, CORY

Allergy                                                Date Noted                 Reaction
No Known Allergies                                     03/27/2009
         Orig Entered:    03/27/2009 12:00 EST Julian, K. HSA/FNP-BC
Total: 1




Generated 01/05/2021 16:57 by Booth, Sara RN/AHSA       Bureau of Prisons - THP              Page 1 of 1
                                            Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 11 of 14
                                                                        Bureau of Prisons
                                                                         Health Services
                                                                        Health Problems
Reg #: 27832-054                                    Inmate Name: JOHNSON, CORY

 Description                                                                             Axis Code Type    Code    Diag. Date Status     Status Date

                                                                          Current
 Elbow, Pain in joint, upper arm
  10/09/2014 10:47 EST Mata, Heather PA-C                                                    III ICD-9    719.42   10/09/2014 Current     10/09/2014

 Knee, Pain in joint, lower leg
  08/06/2012 13:51 EST Ndife, Z. MLP                                                         III ICD-9    719.46   08/17/2011 Current     08/06/2012
        Mild DJD
  10/24/2011 12:53 EST Jones, Roger MD                                                       III ICD-9    719.46   08/17/2011 Resolved    10/24/2011
  08/17/2011 11:36 EST Ndife, Z. MLP                                                         III ICD-9    719.46   08/17/2011 Current     08/17/2011
 Myopia
  06/15/2018 08:06 EST Alumbaugh, Kimberly O.D.                                                  ICD-10   H5210    06/15/2018 Current

 Presbyopia
  06/15/2018 08:06 EST Alumbaugh, Kimberly O.D.                                                  ICD-10    H524    06/15/2018 Current


                                                                          Resolved
 Unspecified inflammatory and toxic neuropathy
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9     357.9   06/23/2009 Resolved    06/23/2009
  03/24/2011 10:36 EST Jones, Roger MD                                                       III ICD-9     357.9   06/23/2009 Resolved    06/23/2009
  06/23/2009 12:08 EST Tabor, Timothy PA-C                                                   III ICD-9     357.9   06/23/2009 Current     06/23/2009
 Unspecified hemorrhoids without mention of comp
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9     455.6   08/17/2010 Resolved    08/17/2010
  03/24/2011 10:36 EST Jones, Roger MD                                                       III ICD-9     455.6   08/17/2010 Resolved    08/17/2010
  08/17/2010 17:42 EST Tabor, Timothy PA-C                                                   III ICD-9     455.6   08/17/2010 Current     08/17/2010
 Dental caries, unspecified
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9    521.00   04/06/2012 Resolved    04/06/2012
         Fractured all provisional restoration patched to amalgam. Needs new restoration.
  04/06/2012 13:02 EST Cortes, Jesus DMD, FAGD                                               III ICD-9    521.00   04/06/2012 Resolved    04/06/2012
         Fractured all provisional restoration patched to amalgam. Needs new restoration.
 Chronic periodontitis, localized
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9    523.41   11/23/2009 Resolved    11/23/2009
  03/24/2011 10:36 EST Jones, Roger MD                                                       III ICD-9    523.41   11/23/2009 Resolved    11/23/2009
Generated 01/05/2021 16:57 by Booth, Sara RN/AHSA                          Bureau of Prisons - THP                                       Page 1 of 3
                                            Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 12 of 14
Reg #: 27832-054                                    Inmate Name: JOHNSON, CORY

 Description                                                                             Axis Code Type    Code    Diag. Date Status     Status Date
  11/23/2009 09:49 EST Franco, Miguel DMD                                                  III ICD-9      523.41   11/23/2009 Current     11/23/2009

 Fractured restorative material w loss material
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9    525.64   11/18/2015 Resolved    11/18/2015
  11/18/2015 09:53 EST Shepherd, Doug DMD                                                    III ICD-9    525.64   11/18/2015 Resolved    11/18/2015
 Constipation, unspecified
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9    564.00   08/17/2010 Resolved    08/17/2010
  03/24/2011 10:36 EST Jones, Roger MD                                                       III ICD-9    564.00   08/17/2010 Resolved    08/17/2010
  08/17/2010 17:39 EST Tabor, Timothy PA-C                                                   III ICD-9    564.00   08/17/2010 Current     08/17/2010
 Hand, Pain in joint
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9    719.44   07/23/2010 Resolved    07/23/2010
  03/24/2011 10:36 EST Jones, Roger MD                                                       III ICD-9    719.44   07/23/2010 Resolved    07/23/2010
  07/23/2010 14:57 EST Tabor, Timothy PA-C                                                   III ICD-9    719.44   07/23/2010 Current     07/23/2010
 Other and unspec disc disorder, lumbar region
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9    722.93   01/20/2011 Resolved    05/15/2012
        s/p lumbar fusion & neuro stimulator
        X-ray L-spine 3/15/2011--fractured screw
  05/15/2012 11:46 EST Wilson, William E. MD/CD                                              III ICD-9    722.93   01/20/2011 Resolved    05/15/2012
        s/p lumbar fusion & neuro stimulator
        X-ray L-spine 3/15/2011--fractured screw
  03/24/2011 10:36 EST Jones, Roger MD                                                       III ICD-9    722.93   01/20/2011 Current     01/20/2011
        s/p lumbar fusion & neuro stimulator
        X-ray L-spine 3/15/2011--fractured screw
  01/20/2011 15:43 EST Ndife, Z. MLP                                                         III ICD-9    722.93   01/20/2011 Current     01/20/2011
        s/o lumbar fusion
 Backache, unspecified
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9     724.5   09/25/2009 Resolved    09/25/2009
  03/24/2011 10:36 EST Jones, Roger MD                                                       III ICD-9     724.5   09/25/2009 Resolved    09/25/2009
  09/25/2009 10:04 EST Klink, Kimberly MS, FNP                                               III ICD-9     724.5   09/25/2009 Current     09/25/2009
 Nerve pain, neuralgia neuritis, radiculitis
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9     729.2   03/24/2011 Resolved    05/15/2012
  05/15/2012 11:46 EST Wilson, William E. MD/CD                                              III ICD-9     729.2   03/24/2011 Resolved    05/15/2012
  03/24/2011 10:36 EST Jones, Roger MD                                                       III ICD-9     729.2   03/24/2011 Current     03/24/2011
 Dysuria
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9     788.1   08/17/2010 Resolved    08/17/2010
  03/24/2011 10:36 EST Jones, Roger MD                                                       III ICD-9     788.1   08/17/2010 Resolved    08/17/2010
  08/17/2010 17:40 EST Tabor, Timothy PA-C                                                   III ICD-9     788.1   08/17/2010 Current     08/17/2010

Generated 01/05/2021 16:57 by Booth, Sara RN/AHSA                          Bureau of Prisons - THP                                       Page 2 of 3
                                            Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 13 of 14
Reg #: 27832-054                                    Inmate Name: JOHNSON, CORY

 Description                                                                             Axis Code Type   Code    Diag. Date Status     Status Date


 Disorder of teeth and supporting structures, unspecified
  08/28/2019 15:06 EST Van Wagoner, J. DMD                                                       ICD-10   K089    08/28/2019 Resolved    08/28/2019

 Confirmed case COVID-19
  12/27/2020 08:52 EST Frank, Casey FNP                                                          ICD-10   U07.1   12/16/2020 Resolved    12/27/2020
        Abbott positive Quest +12/18/20
  12/21/2020 09:50 EST Bowman, Hollie RN/IIPCC                                                   ICD-10   U07.1   12/16/2020 Current
        Abbott positive Quest +12/18/20
  12/16/2020 17:28 EST Scully, Karen RN, IDC                                                     ICD-10   U07.1   12/16/2020 Current
        Abbott positive
 Unspecified general medical examination
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9    V70.9   03/27/2009 Resolved
  03/27/2009 11:58 EST Klink, Kimberly MS, FNP                                               III ICD-9    V70.9   03/27/2009


 Total: 18




Generated 01/05/2021 16:57 by Booth, Sara RN/AHSA                          Bureau of Prisons - THP                                      Page 3 of 3
               Case 1:19-mc-00145-TSC Document 386-2 Filed 01/06/21 Page 14 of 14
                                                    Bureau of Prisons
                                                     Health Services
                                                     Vision Screens
 Reg #: 27832-054                             Inmate Name: JOHNSON, CORY

Vision Screen on 06/15/2018 08:04
   Blindness:
   Distance Vision: OD: 20/25                                 OS: 20/50                          OU:
   Near Vision:          OD:                                  OS:                                OU:
   With Corrective
   Distance Vision: OD:                                       OS:                                OU:
   Near Vision:          OD:                                  OS:                                OU:
   Present Glasses - Distance                                          Refraction - Distance
        Sphere          Cylinder    Axis            Add                     Sphere    Cylinder     Axis   Add
   R:                                                                  R: 0.00                            +2
   L:                                                                  L: -1.00                           +2
   Color Test:
   Tonometry:      R: 18              L: 18
   Comments:
        Orig Entered:    06/15/2018 08:05 EST Alumbaugh, Kimberly O.D.




Generated 01/05/2021 16:57 by Booth, Sara RN/AHSA         Bureau of Prisons - THP                          Page 1 of 1
